Citation Nr: 0615238	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  01-05 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1971, including service in Vietnam.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  
Thereafter, jurisdiction over the case was transferred to the 
Pittsburgh, Pennsylvania RO.

When the case was last before the Board in June 2004, it was 
remanded for additional development.  The Board notes that in 
the June 2004 remand, the Board directed the RO or the 
Appeals Management Center (AMC) to obtain clarification from 
the appellant regarding her designated representative.  The 
AMC sent a letter requesting such clarification; however, no 
response was received.  As such, the Board has determined 
that the appellant is not represented and will proceed with 
the appeal on that basis.


FINDINGS OF FACT

1.  The veteran died in May 1999 as a result of a malignant 
brain tumor identified as a glioblastoma.

2.  At the time of the veteran's death, service connection 
was in effect for no disability.

3.  The veteran's glioblastoma was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and was not etiologically related to service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312, 3.316 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in July 2004, subsequent to its 
initial adjudication of the claim.  She was given ample 
opportunity to respond and submit evidence.  Although the 
appellant has not been provided notice of the type of 
evidence necessary to establish an effective date for service 
connection for the cause of the veteran's death, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the cause of the veteran's death.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to this element of the 
claim was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, an appropriate VA medical opinion has been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in January 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Factual Background

Service medical records are negative for complaints or 
findings related to a glioblastoma or any other disorder of 
the brain.

In April 2001, the appellant submitted a memorandum entitled 
"Memorandum on Agent Orange and Glioblastoma Connection" in 
which she details the processes by which Agent Orange causes 
cellular abnormalities and cancer.  The memorandum concludes 
that Agent Orange is causally linked to more types of cancer 
than are recognized by VA, including glioblastomas.  

A private physician stated in June 2001 that he agrees with 
the abovementioned "Memorandum on Agent Orange and 
Glioblastoma Connection."  He further stated, "it is at 
least as probable that [the veteran's] Glioblastoma 
multiforme resulted from his exposure to Agent Orange as from 
some other cause."

In a statement submitted with her VA Form 9 in June 2001, the 
appellant asserted that glioblastoma multiforma is a disease 
subject to presumptive service connection because 
glioblastoma is a subset of soft-tissue sarcoma.

The report of a January 2004 VA medical opinion states that 
there is no confirmed chemical carcinogen that is associated 
with the development of glioblastomas.  The examiner further 
opined that it is "not likely" that the veteran's 
glioblastoma developed as a result of Agent Orange exposure. 

A June 2005 VA medical opinion report states that it is 
"unlikely" that the veteran's glioblastoma developed 
because of Agent Orange exposure.  In addition, the examiner 
stated that glioblastomas are tumors derived from two cells 
within the central nervous system, and as such, are not 
sarcomas.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within a period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.                            

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against this association.  38 U.S.C.A. 
§ 1116(b)(3).

Glioblastoma is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of glioblastomas in humans.  See 38 C.F.R. 
§ 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence reflects that the veteran's death was 
solely due to the effects of a glioblastoma.  There is no 
medical evidence suggesting the presence of any glioblastoma 
during service or until several years thereafter.  Moreover, 
there is no medical evidence suggesting that the disorder is 
etiologically related to service with the exception of the 
June 2001 statement from a private physician which states 
that it is "at least as probable that [the veteran's] 
Glioblastoma multiforme resulted from his exposure to Agent 
Orange as from some other cause."  The physician, though 
stating that he agrees with a memorandum describing how Agent 
Orange acts to cause cancer in humans, to include brain 
cancer and possibly other cancers not recognized by VA, is 
not sufficient to establish the appellant's entitlement to 
service connection for the cause of the veteran's death.  
Significantly, the memorandum appears to be authored by the 
appellant, who is not known to be either a physician or a 
recognized authority on the topic, and the physician does not 
support his opinion on any other basis.

As noted above, glioblastoma is not one of the diseases 
subject to presumptive service connection on the basis of 
exposure to Agent Orange because the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent, and the occurrence 
of glioblastomas in humans.  In addition, the record contains 
a VA medical opinion from June 2005, which is based upon a 
review of the veteran's pertinent medical history and states 
that it unlikely that the veteran's glioblastoma is 
etiologically related to exposure to Agent Orange in service 
because there is no evidence or direct association between 
environmental agents, such as exposure to chemicals, and the 
development of glioblastomas.  In addition, the VA examiner 
stated that glioblastoma tumors are derived from two cells 
within the central nervous system and as such are not soft-
tissue sarcomas, as the appellant contends.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


